PER CURIAM.
This is a writ of error from a judgment of the District Court of the United States for the Western District of South Carolina, at Greenville, sentencing Tom Harrison, plaintiff in error and defendant below, to two years’ imprisonment in the United States penitentiary at Atlanta, and to pay a fine of $1,000, upon the verdict of a jury, finding the said Harrison guilty of violating section 3296, R. S. U. S. (26 USCA § 404; Comp. St. § 6038). The indictment charged the defendant with removing from a distillery distilled spirits upon ‘which the tax imposed by law had not been paid.
The only point relied upon by the defendant is that section 3296 could not be violated, because the government would not allow the tax on such spirits to he paid, or issue a license for distilling the same, even though the tax was offered to be paid. On the authority of United States v. Stafoff, 260 U. S. 477, 43 S. Ct. 197, 67 L. Ed. 358, which expressly holds that section 3296 was re-enacted by the Supplemental Prohibition Act of November 23, 1921 (27 USCA § 3), and where the eourt says, “Of course, Congress may tax what it also forbids,” we hold that there is nothing in the point raised by defendant, and the judgment of the eourt below is accordingly
Affirmed.